Citation Nr: 0517729	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to increased evaluation of chronic fibrous 
pleuritis secondary to empyema, left, thoracotomy, currently 
evaluated as 60 percent disabling.

2.  Entitlement to service connection for venous 
insufficiency secondary to the service-connected chronic 
fibrous pleuritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 2003.


FINDINGS OF FACT

1.  The chronic fibrous pleuritis secondary to empyema, left, 
thoracotomy is currently manifested FEV1 value of 48.5 
percent of predicted and a diagnosis of right-sided 
congestive heart failure with ejection fracture 32 percent.

2.  The venous insufficiency is not causally related to the 
service-connected chronic fibrous pleuritis.


CONCLUSION OF LAW

1.  The criteria for a 100 percent rating for the service-
connected chronic fibrous pleuritis secondary to empyema, 
left, thoracotomy, have been met.  38 U.S.C.A. § 1155 (West. 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6845 (2004).

2.  The venous insufficiency is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a June 2000 statement of 
the case; May 2002 and February 2005 supplemental statements 
of the case; and VCAA letters were sent in February 2002 and 
January 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The February 
2002 and January 2004 letters informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the February 2002 and January 2004 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The May 1946 separation examination and service medical 
records are negative for any complaints or treatment for 
chronic venous insufficiency.  

Historically, in July 1950 the RO granted service connection 
for pleuritis, fibrous, chronic, secondary to empyema, left, 
with left thoracotomy, at a 10 percent evaluation.  This 
decision was based on service medical records and a June 1950 
VA examination.

An October 1990 VA treatment record indicates that the 
veteran had severe venous insufficiency in the extremities.  
On follow-up in November 1990, it was noted that the veteran 
was being treated for venous insufficiency by a private 
physician and had been given a prescription for Trental and 
support hose.

February to August 1993 private treatment records indicate 
that the veteran had no evidence of deep venous thrombosis in 
the right or left lower extremity.  There was evidence of 
mild venous insufficiency manifested by reflux in the 
popliteal vein in the right lower extremity.  There was 
evidence of significant venous insufficiency manifested by 
extensive reflux in the femoral popliteal deep venous system 
and the superficial venous system in the left lower 
extremity.  Incompetent perforating veins were noted in the 
lower calf, confirming the existence of severe venous 
insufficiency.  Records show treatment for chronic venous 
insufficiency with recurrent varicose veins.  The veteran was 
advised to wear compression stockings.  It was noted that the 
veteran had vein stripping in both legs twenty years prior, 
and since then had chronic venous stasis.  

In September 1997, the veteran applied for an increased 
evaluation for the service-connected pleuritis, fibrous, 
chronic, secondary to empyema, left, with left thoracotomy.

The December 1997 VA examination indicates that the veteran 
had a history of pleurisy.  On examination, his chest was 
normal in shape and size.  Lungs were clear to auscultation 
and percussion.  No adventitious sounds were noted.  Chest X-
ray showed cardiomegaly, bilateral pleural thickening, with 
chronic changes on the right.  The diagnosis was status post 
pleurisy in service, chest X-ray abnormal.

At the May 2001 Decision Review Officer hearing, the veteran 
testified in relevant part that perhaps there was some 
relationship between the pleurisy and venous insufficiency.  
He stated that no doctors had told him that the two 
conditions were related.  He indicated that he wore 
compression stockings.  

The February 2002 VA examination indicates that the veteran 
complained of difficulty breathing.  He stated that he 
developed shortness of breath after walking approximately 
half a block to one block.  He denied wheezing, coughing, or 
hemoptysis.  He denied any hospitalizations for lung 
conditions.  On examination, there were atrophic changes in 
both lower extremities extending from the mid-shin to the 
dorsum of the foot, which was associated with chronic venous 
stasis bilaterally.  Recent chest X-ray was within normal 
limits.  Pulmonary function test showed Forced Vital Capacity 
(FVC) of 64 percent Forced Expiratory Value in one second 
(FEV-1) of 59.6 percent, and FEV1/FVC of 71 percent of 
predicted. 

The diagnoses were essential hypertension, coronary artery 
disease, status post coronary artery bypass graft to one 
vessel, as well as right-sided congestive heart failure with 
ejection fracture 32 percent; aortic stenosis, status post 
aortic valve replacement; peripheral vascular disease; and 
moderate obstructive lung disorder.  

A November 2002 private pulmonary function test indicates FVC 
of 59 percent, FEV1 of 46 percent, and FEV1/FVC of 63 
percent.  It was indicated that pulmonary function test 
revealed minimally reversible moderate to severe obstructive 
airway disease.  Total lung capacity was 77 percent of 
normal.  Single breath diffusion was 45 percent with a low 
normal DLCO/alveolar volume ratio.  Flow volume loop was 
normal.  The impression was mild restrictive and moderate to 
severe obstructive airway disease.  

At the February 2003 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified in 
pertinent part that he was using pressure socks.  He stated 
that he had shortness of breath with walking and climbing 
stairs.  He denied any lung pain or chest pain.  

The February 2004 VA examination indicates that the veteran 
complained on progressive dyspnea on exertion for the past 
several years and was now limited to climbing one flight of 
stairs slowly.  He denied other respiratory symptoms of 
cough, wheeze, or chest pain.  He smoked half a pack per day 
for four years, stopping fifteen years ago.  His pulmonary 
history centered on pneumonia with pleural complications in 
1944 while in service, which was treated for left chest tube 
drainage.  Pulmonary function test showed moderate 
restrictive disorder, without bronchodilator response and 
with reduced diffusing capacity.  Vital capacity was 51 
percent predicted, total lung capacity was 49 predicted, and 
diffusing capacity was 43 predicted.  FEVI was 48.5 percent, 
and FEV1/FVC was 72 percent.  DLCO was 43.8 percent.  It was 
noted that there was moderate restrictive disorder and 
reduced diffusing capacity.  A chest X-ray showed small 
lungs, a blunted left costophrenic angle, sternotomy wires, 
and prosthetic aortic valve.  

On examination, there were clear breath sounds in the chest, 
systolic heart murmur with click, and trace ankle edema.  The 
examiner noted that it was likely that much of the veteran's 
dyspnea originated from a pulmonary source as he had 
significant restrictive disorder with low diffusing capacity.  
The cause of the restrictive disorder was uncertain.  The low 
diffusing capacity suggested a parenchymal disorder such as 
pulmonary fibrosis.  The examiner indicated that there was no 
evidence of an interstitial disorder on chest C-ray.  It was 
noted that there was a possible left fibrothorax from old 
empyema.  The examiner indicated that the veteran's weight 
was also adding to his problem of dyspnea.  The examiner 
stated that overall, he believed that the veteran's service 
connected pleural disorder was probably only a small factor 
in causing the dyspnea on exertion.  

A March 2004 VA treatment record indicates that the veteran 
had lower extremity edema, and ulceration.  A duplex exam of 
the bilateral lower extremity veins was performed.  2-D 
imaging of the deep and superficial veins showed full 
compressibility, with no evidence of thrombus formation.  
Spectral Doppler analysis demonstrated normal spontaneous, 
phasic Doppler flow, with excellent augmentation response.  
There was significant reflux noted in the bilateral greater 
saphenous veins above and below knee, as well as popliteal 
and left ankle perforator, which was incompetent.  The 
impression was severe arterial and venous disease.  

An April 2004 VA treatment record indicates that the veteran 
had significant peripheral vascular disease and venous reflux 
with chronic venous insufficiency.  There was a small 
punctate ulcer in the distal leg that was healing slowly.  
There was no erythema or purulence.  The veteran was 
continued under the same local care and low-pressure 
stockings.  

In November 2004, the RO increased the veteran's evaluation 
for chronic fibrous pleuritis secondary to empyema, left, 
thoracotomy to 60 percent.  This decision was based on the 
results of recent pulmonary function tests.

The January 2005 VA examination indicates that the veteran 
stated that he had been wearing pressurized stockings for the 
past three years, and used ointment over an ulcerated area on 
his leg.  On examination, the lungs were clear, no rales or 
rhonchi were noted.  Both extremities were purple in color 
extending to the mid-dorsum of the feet.  There was no 
clubbing.  Peripheral pulses were fain in the right leg, and 
hardly palpable over the left foot.  Superficial varicosity 
was seen in both legs.  Skin was very thick and dark.  Over 
the left lateral aspect of the left leg one small ulcer was 
present.  The diagnoses were venous stasis in bilateral lower 
extremities with stasis ulceration over the left lower 
extremity since 1990s; bilateral arterial insufficiency since 
1990s, both legs; diabetic neuropathy since 1990s; history of 
diabetes for 35 years; and history of nicotine abuse.  The 
examiner noted that the veteran's venous stasis and arterial 
insufficiency were not service-connected secondarily, and the 
service-connected chronic fibrous pleuritis with empyema of 
the left thoracotomy did not result in or cause venous 
insufficiency or arterial insufficiency.  

Analysis

I.  Entitlement to increased evaluation of chronic fibrous 
pleuritis secondary to empyema, left, thoracotomy, currently 
evaluated as 60 percent disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 60 percent rating for the veteran's 
service-connected chronic fibrous pleuritis secondary to 
empyema, left, thoracotomy, in accordance with the criteria 
set forth in the Schedule for Rating Disabilities.  38 C.F.R. 
§ 4.97, Diagnostic Code 6845.    

The following General Rating Formula is to be used for 
evaluating Restrictive Lung Disease disabilities (diagnostic 
codes 6840 through 6845):  A 100 percent rating is to be 
assigned when the FEV-1 is less than 40 percent of predicted 
value, or the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is less than 40 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or there is a requirement for 
outpatient oxygen therapy.  With an FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 
percent rating is assigned.

The General Rating Formula for Restrictive Lung Disease 
contains the following note:

Note (1):  A 100-percent rating shall be assigned for 
pleurisy with empyema, with or without pleurocutaneous 
fistula, until resolved.

The February 2002 VA examination indicates FEV1 of 59.6 
percent, and FEV1/FVC of 71 percent.  The November 2002 
private pulmonary function test indicates FEV1 of 46 percent, 
and FEV1/FVC of 63 percent.  Total lung capacity was 77 
percent of normal.  Single breath diffusion was 45 percent 
with a low normal DLCO/alveolar volume ratio.  The February 
2004 VA examination indicates FEVI of 48.5 percent, FEV1/FVC 
of 72 percent, and DLCO (SB) was 43.8 percent.  

A review of the record indicates that the veteran's empyema 
was resolved in service, therefore a 100 percent rating on 
the basis of Diagnostic Code 6845, Note (1) is not warranted.  
The Board notes that during the appeal period, the lowest 
recorded FEV1 value was 46 percent, the lowest recorded 
FEV1/FVC value was 63 percent, and the lowest recorded DLCO 
(SB) value was 43.8 percent.  These FEV1, FEV1/FVC, and DLCO 
(SB) values do not warrant a rating in excess of 60 percent 
under Diagnostic Code 6845.  However, the February 2002 VA 
examination shows a diagnosis of right-sided congestive heart 
failure with ejection fracture 32 percent.  Under Diagnostic 
Code 6845, a Restrictive Lung Disease with cor pulmonale 
(right heart failure) warrants a 100 percent rating.  
Therefore, the Board finds that the preponderance of the 
evidence is in favor of the claim, and an increased rating is 
granted.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

II.  Entitlement to service connection for venous 
insufficiency secondary to the service-connected chronic 
fibrous pleuritis.  

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's service medical records are negative for any 
complaints or symptoms of venous insufficiency.  The first 
post-service clinical evidence of venous insufficiency was in 
October 1990, more than 40 years after separation from 
service.  There is no evidence of record that suggests any 
kind of etiological relationship between the current chronic 
venous insufficiency and service and it is not contended 
otherwise.  

As for service connection for venous insufficiency as 
secondary to the veteran's service-connected chronic fibrous 
pleuritis, the January 2005 VA examination indicates that the 
veteran's venous stasis and arterial insufficiency were not 
service-connected secondarily, and the service-connected 
chronic fibrous pleuritis with empyema of the left 
thoracotomy did not result in or cause venous insufficiency 
or arterial insufficiency.  There is no evidence of record 
that suggests any kind of an etiological relationship between 
the current venous insufficiency and the service-connected 
bilateral chronic fibrous pleuritis.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for venous insufficiency 
secondary to the service-connected chronic fibrous pleuritis.  


ORDER

Entitlement to increased evaluation of 100 percent for 
chronic fibrous pleuritis secondary to empyema, left, 
thoracotomy, is granted subject to the law and regulations 
governing he payment of monetary benefits. 

Entitlement to service connection for venous insufficiency 
secondary to the service-connected chronic fibrous pleuritis, 
is denied.  



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


